DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-14, 16, 18-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amended claim language “wherein the embedded processor comprises a central processing unit (CPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC), or a field-programmable gate array (FPGA), and wherein the embedded processor can be flexibly selected according to a requirement of an application scenario;” indicates that a particular embedded processor can be selected for configuration from the hardware embedded in the camera, which comprises a CPU, a DSP, an ASIC, and an FPGA.  This limitation is supported by the Specification Paragraph 53 and Figs. 4-7.  
The claim further recites “couple an extension device to the camera, wherein the extension device comprises an algorithm code developed according to the requirement …” indicating that the camera (hardware and software) is configured by coupling another device to the camera.
While configurable processing hardware is known in the art, it is typical of servers or networked devices attached to more extensive user and software interfaces.  Examiner did not find prior art that embedded or provided motivation to embed the claimed selectable hardware and configuration mechanism in a camera as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483